1
2                                                            Note Changes by Court
3
4                                                                           JS-6
5
6
7
                                 UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9
       Nehemiah Kong,                                 Case No. 2:18-cv-01918-JFW-JC
10
                   Plaintiff,                         JUDGMENT
11
          v.
12
       Bristol-Warner Investors LLC, a
13     Delaware Limited Liability Company,
14                 Defendants.
15
16
               Whereas, the Court granted Plaintiff’s Motion for Summary Judgment on
17
     January 29, 2019, it is hereby ordered and adjudged that plaintiff Nehemiah Kong shall
18
     have JUDGMENT in his favor in the amount of $4,000 against defendant Bristol-
19
     Warner Investors LLC.
20
            Additionally, defendant Bristol-Warner Investors LLC is ordered to provide a
21
     van accessible parking space in front of the Pier 1 Imports building at 6500 Canoga
22
     Avenue, Canoga Park, California, in compliance with the 2010 Americans with
23
     Disability Standards for Accessible Design within 120 days of this order.
24
25
26   Dated: January 25, 2019
                                           _______________________________
27                                         United States District Judge
28


                                               1
     JUDGMENT                                                 2:18-cv-01918-JFW-JC
